 



EXHIBIT 10.35
Borders Group
100 Phoenix Drive
Ann Arbor, MI 48108
t: 734-477-1798
f: 734-477-4943
(BORDERS GROUP LOGO) [k13621k1362102.gif]
January 8, 2007
Rob Gruen
4313 W. Woodmere Rd.
Tampa, FL 33609
Dear Rob:
Congratulations and welcome to Borders! We believe that with your talent and
experience you will make a significant contribution to the success of the
Borders team.
This letter (as supplemented by the attached “Proposed Offer Sheet”) is to
confirm our offer and your acceptance of employment as the Executive Vice
President, Merchandising and Marketing, reporting to George Jones. As discussed,
your start date will be February 5, 2007, and your biweekly salary will be
$18,269.24. Your performance and salary will be reviewed annually with your next
performance review occurring in 2008.
You will receive a signing bonus of $50,000 (minus the amount of applicable
withholding taxes) and relocation assistance as provided in the attached
description. In exchange, you agree that if you voluntarily terminate your
employment with Borders Group, Inc. (BGI) in one year or less, other than for
“good reason” (as defined below), you will repay the full amount of $50,000
(minus the amount of applicable withholding taxes) plus the amount of relocation
assistance received. As used in this agreement, “good reason” means termination
of your employment because of any of the following events, if it takes place
without your advance written consent, which may be granted or withheld in your
sole and absolute discretion:

  (1)   a diminution in your title or duties;     (2)   a reduction in your
salary, compensation or benefits;     (3)   the requirement that you relocate
your residence outside of the metropolitan Ann Arbor, Michigan area; or     (4)
  BGI’s breach of this agreement or any other agreement between you and BGI.

An annual incentive bonus plan will supplement your base salary with a target
bonus potential of 80% of your base salary and a maximum potential bonus of 160%
of your base salary. Payouts under this plan are based on the financial
performance of you and BGI. For fiscal 2007, $190,000 (50% of target bonus) will
be guaranteed and will be payable at the time 2007 bonuses are paid.
You will also be a participant in the Borders Group, Inc. 2004 Long-Term
Incentive Plan (the “Plan”). Under this Plan you will be eligible for the
following:

  §   You will be issued a restricted stock share grant for 12,500 shares of
Borders Group, Inc. stock on the first business day of the calendar month
following your start date.     §   You will be issued a non-statutory stock
option grant for 30,000 options and a restricted share grant for 7,500 shares of
Borders Group, Inc. stock on the date that annual grants for Officers are made
in 2007 (approximately the first business day in April).





--------------------------------------------------------------------------------



 




Rob Gruen

Page 2

  •   You will be given the opportunity to make a one-time restricted stock
purchase of up to $1 million at a 20% discount to the Fair Market Value of BGI
stock on your hire date. You will receive a tandem stock option grant if you
purchase stock. You will be granted one option for every share purchased up to a
maximum of 25,000 options.     •   Annually, the Management Stock Purchase Right
under the Plan allows you to use up to 100% of your annual incentive bonus (with
a minimum purchase requirement of 20% of your bonus) to make a restricted stock
purchase. The discount on this purchase is 20%, 30% or 40% depending on the
number of years (2, 3, or 4 years respectively) from the purchase date that you
choose to have the shares restricted.

In the event of any conflicts between the preceding information and the terms of
the Borders Group, Inc. 2004 Long-Term Incentive Plan or the Borders Group,
Inc., Annual Incentive Bonus Plan, the terms of these plans will prevail.
Please refer to the enclosed relocation summary for details of your relocation
coverage.
As an officer of the Company, you will be covered by a severance agreement in
the attached hereto.
Vacation: The Vacation Plan Year begins February 1 and ends January 31. As an
officer you will be eligible for four (4) weeks vacation in the 2007 Vacation
Plan Year.
Please refer to the Corporate Office Employee Handbook and the Benefit Plans
Plan Document for further details regarding policies and benefits. If there is a
conflict or discrepancy between this document and the Corporate Office Employee
Handbook and/or the Benefit Plans Plan document, the above-mentioned documents
will prevail.
As discussed, you should feel free to have this complete package looked at by
the attorney of your choosing, and we will reimburse the cost of that review
upon submission of receipts. If you have any questions, please contact me at
(734) 477-1798.
Sincerely,
-s- Dan Smith [k13621k1362103.gif]
Dan Smith
Sr. Vice President, Human Resources
Enclosures to follow by mail:
Non-Qualified Deferred Compensation Plan
Prospectus for Long-Term Incentive Plan
Summary of Management Stock Purchase Right
Benefits information
My signature below indicates acceptance of employment as outlined in this
letter.

     
 
   
 
   
NAME
  DATE

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 3
(BORDERS GROUP LOGO) [k13621k1362104.gif]
2007 Relocation Assistance Program
Executive Vice President,
Merchandising and Marketing

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 4
Relocation Assistance Program For Vice President Level Employees
Table of Contents

         
Section I.
  Eligibility   3
 
       
Section II.
  Policy Components   4
 
       
Section III.
  Home Sale Assistance   5-6
 
       
Section IV.
  Destination Assistance   7-8
 
       
Section V.
  Moving and Storing Household   9
 
  Belongings    
 
       
Section VI.
  Miscellaneous Expense   10
 
  Allowance    
 
       
Section VII.
  General Information   11
 
       
Section VIII.
  Relocation Agreement   12

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 5
Section I. Eligibility
The relocation assistance program is intended to assist you and your family who
currently reside at your primary residence with you, and will continue to live
with you at your new residence. The assistance will provide help with the
financial costs and personal inconvenience that can result from a move, but the
assistance offered is not an entitlement.
If you and a family member currently living with you both receive an offer to
work in the same new location, relocation assistance will be offered and paid to
one member of the family, only.
Relocation assistance will be applicable to current and new Borders Group Inc.
employees who meet all of the following requirements:
     * You are relocating at the request of management. Relocations due to
requests by you are not eligible for this program.
     * You have not received BGI relocation assistance within the last full
12 months.
     * You have received the Relocation Policy, and have signed and returned the
enclosed Relocation Agreement.
     * The relocation results in a change in your primary residence. This change
in residence must be a reasonable distance from, and significantly improve your
commute to, the new location. In addition, the relocation must meet the Internal
Revenue Service (IRS) 50-mile rule, which requires that the distance from your
old residence to your new work location be at least 50 miles greater than the
distance from your old residence to the old work location.
The benefit provisions contained in this relocation policy are valid for a
period of six months from the effective date of your acceptance (to relocate to
the new location.) Expenses incurred in 2007 must be submitted by January 1,
2008 for reimbursement. All expenses must be submitted within 30 days of your
six (6) month anniversary date.
In addition, you must submit evidence that the relocation has resulted in a
change in your primary residence (e.g. a deed, lease or other evidence
satisfactory to BGI), within thirty (30) days of your six (6) month anniversary
date. In the event that you are unable to submit satisfactory evidence of your
relocation, you may be required to reimburse BGI for all or a portion of your
BGI relocation assistance, at BGI’s sole discretion.

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 6
Section II. Policy Components
Policy Components – Vice President Level Employees

I.   Home Sale Program (Existing Location)

  A.   Realtor referrals available     B.   Coverage of reasonable closing costs
— capped at $60,000 to help offset the following expenses

  1.   Real estate sales commission     2.   Attorney’s fees     3.   Title
fees, title policy, escrow fees, when required of the seller     4.   Mortgage
prepayment penalties     5.   State and federal transfer fees and/or stamps    
6.   Document preparation

II.   Home Purchase (New Location)

  A.   Realtor referrals available     B.   Closing costs capped at $10,000

  1.   Up to 2 discount points, including buyer loan origination fee     2.  
Appraisal report, credit report, and survey fees     3.   Escrow fee, excluding
insurance deposit     4.   Mortgagee’s title policy, abstract, or title
guarantee     5.   Recording of mortgage and deed     6.   State transfer tax  
  7.   Attorney’s fee, notary fees, and document preparation fees     8.   Pest
inspection fees     9.   Endorsement fees

III.   Lump Sum Allowance

  A.   $75,000 (less taxes) will be provided to help you and your family with
the following expenses:

  1.   Homefinding trips (i.e., meals, hotel, mileage, etc.)     2.   Temporary
living expenses, (i.e., rental car, babysitter)     3.   Rental and lease
termination assistance     4.   Move-related expenses (i.e., boxes, blankets,
etc.)     5.   Additional home disposition and acquisition expenses.

IV.   Household Goods Move and Storage

  A.   All coverage capped at $20,000

  1.   Includes packing, shipping, storage and unpacking of fragile items
    2.   Relocation Department to select van line

Total cap: $165,000*
*If costs exceed total cap of $165,000, receipts will be considered for
reimbursement based on individual caps mentioned above.

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 7
Section III. Home Sale Assistance
.
Selling your home in a timely fashion at the best possible price is a relocation
priority. To help you accomplish this goal, a home sale assistance program has
been designed to assist you with all aspects of the home sale process. The
objective of the home sale assistance is to help you realize the most value from
the sale of your home in a reasonable period of time, enabling you and your
family to purchase or rent a home in the new location.
The first step in selling your home is to contact the Borders Group Relocation
Department as soon as possible. By talking with the company’s Relocation
Specialist, you can obtain referrals for realtors who are members of the
multiple-listing service in your area, who will help you market your home
effectively.
A. Home Sale Assistance Eligibility
To be eligible for home sale assistance services described, the property must be
your principal residence. Second homes, mobile homes, farms, properties with
excess acreage for the area, investment or commercial property, and multifamily
homes of more than two units are not eligible.
If your home falls into any of the excluded categories, or if you have tenants
on your property, please contact the Borders Group Relocation Department.
Alternative assistance options may be available.
B. Listing Your Home For Sale
A vital aspect of selling your home is listing it with a qualified realtor as
soon as possible. The Relocation Department will work with you to recommend and
select a qualified professional who is a member of the multiple listing service
in your area, who can market your home aggressively and show it to as many
potential buyers as possible.

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 8
Section III. Home Sale Assistance continued...
C. Completing the Sale
Once you close on the sale of the home, Borders Group will reimburse you up to
$60,000 for eligible closing costs. Payment will be made as a reimbursement,
based on the HUD Statement from closing, which should be forwarded to the
Relocation Specialist for processing. The payment will be issued grossed up,
through Payroll, along with the next payrun. It is taxable for all income/FICA
taxes and the taxes due will be paid by the Company.
The following expenses may be used as a general guideline of what will be
covered, as long as it falls within $60,000 (please note that all eligible items
may not appear below):

  *   Real estate sales commission     *   Reasonable attorney’s fees     *  
Title fees, title policy, escrow fees, when required       of the seller     *  
Mortgage prepayment penalties     *   State and federal transfer fees and/or
stamps     *   Document preparation

The following expenses may be used as a general guideline of what will not be
covered (please note that all ineligible items may not appear below):

  *   Taxes     *   Insurance     *   Interest     *   Amounts toward the loan
payoff     *   Escrow amounts

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 9
Section IV. Destination Assistance
A. Home Finding Assistance
Carefully selected real estate professionals are available to review your
housing needs and assist you in the selection of a rental or real estate agent.
In addition, they will provide you with information regarding places of worship,
health services, recreational activities, and community organizations. The
rental and real estate professionals are recommended based on their knowledge of
the market and proven past performance. They can save you valuable time by
focusing their experience on your needs and preferences.
Internet search results and referrals to local realtors (provided by The
Employee Relocation Council (ERC) Directory) are available from the Relocation
Specialist, if you are relocating to a new position outside of the Ann Arbor, MI
area.
These services can be initiated immediately after your acceptance of the new
position to help you with questions regarding the new location.
The BGI Relocation Specialist is able to provide resources for all relocating
employees to utilize to locate their new home, but does not actually locate the
new home for you. Borders Group does not co-sign any lease or purchase agreement
for any reason.
B. Closing Assistance
If you are currently a homeowner eligible for home sale assistance, and purchase
a primary residence in the new location, Borders Group will reimburse you up to
$10,000 for eligible closing costs. The HUD Statement from closing should be
forwarded to the Relocation Specialist for processing. The payment due will be
issued grossed up (with the exception of discount points and origination fees)
with the Company paying all taxes due. Reimbursement of discount points and
origination fees is taxable to the employee, and will be reimbursed, less taxes
due. Payment will be issued along with the next payrun.

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 10
Section IV. Destination Assistance continued...
The following expenses may be used as a general guideline of which closing costs
will be covered, as long as they do not exceed $10,000 (please note that all
eligible items may not appear below):

  *   Up to 2 discount points, including buyer loan origination fee, will be
reimbursed provided they are required to obtain a mortgage.     *   Appraisal
report, credit report and survey fees, when required by law, custom or mortgagee
    *   Escrow fee     *   Mortgagee’s title policy, abstract or title guarantee
    *   Recording of mortgage and deed     *   State transfer tax     *  
Attorney’s fee, notary fees and document preparation fees     *   Home, pest and
radon inspection fees     *   Endorsement fees

The following expenses may be used as a general guideline of what will not be
covered (please note that all ineligible items may not appear below):

  *   Taxes     *   Insurance     *   Interest     *   Escrow amounts

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 11
Section V. Moving and Storing your Household Belongings
Van-Line Move and Storage
Borders Group will pay up to $20,000 for moving and storage services provided by
selected vendors. Services will include packing, loading, and transporting your
belongings from your old principal residence or from a storage location, and
unloading and unpacking fragile items at your new principal residence. If you
are required to vacate your former residence for contractual reasons, or if you
are unable to occupy your home immediately upon arrival at your new location,
storage will also be covered, as long as your total moving and storage costs do
not exceed $20,000.
Packing and delivery will be scheduled during normal working hours (not weekends
or holidays) to avoid overtime expenses. Charges for dismantling equipment will
not be covered. At least two weeks lead time will ensure a higher likelihood of
securing your move date with the contracted moving companies.
Special Moving Requirements:
Please be sure to discuss special moving requirements with the Relocation
Department. Advance plans need to be made in order to move unique or oversized
possessions not excluded below. You will also be advised about the best way to
move any valuables, such as currency, antiques, jewelry, art objects, and other
items not usually suited for van transport.
Borders Group will not reimburse you for insurance, storage, packing, shipment,
unpacking, or assembly of the following items: recreational motor vehicles,
airplanes or boats; patio slate, fertilizer, cement, firewood, lumber or other
building materials; sand, animals, portable swimming pools, playhouse or other
buildings; radio or TV towers, antennas, paint, volatile materials, explosives
of any kind, inks, dyes, items that may cause damage to the shipment; illegal
items (either illegal to move interstate commerce or possession of which is
illegal in the state where you are moving), special electrical or plumbing
connections, or cabinet work.

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 12
Section VI. Miscellaneous Expense Allowance
In addition to the items specifically provided for in the relocation assistance
program, a variety of other relocation expenses may be incurred, which differ in
kind from one employee to another. Therefore, you will receive a lump sum
allowance of $75,000 less taxes, once you sign and return the relocation
agreement. The lump sum payment will be issued through Payroll, along with the
next payrun.
If you are new to the company, please ask your Hiring Manager (Field) or HR
Representative (Home Office) to expedite your new hire paperwork. Receipt of
this paperwork by HR Administration / Payroll enables the processing of your
relocation lump sum allowance. Once the paperwork is received, all efforts will
be made to provide your lump sum allowance to you prior to your move date.
These payments are intended to provide assistance with some or all of the
following:

  a)   Home search expenses, including but not limited to: airfare, rental car,
meals, hotel, mileage, baby-sitter, etc.         (Please Note: travel
arrangements must be paid out of your lump sum. Navigant Travel (or other
vendor) cannot direct-bill to the Relocation Department.)     b)   Reimbursement
of any closing costs which were not specifically covered in part by another part
of the relocation
policy     c)   Lease cancellation fees (please note that if an employee must
cancel their lease to relocate, the cancellation of the lease and any costs
beyond the regular relocation policy coverage remain the employee’s own
responsibility), duplicate rental assistance, security deposit, utility hook-up
or cancellation fees     d)   Temporary living expenses, included but not
limited to: interim living facility, transportation to the new location, etc.  
  e)   Move-related expenses, including but not limited to: boxes, blankets,
etc.

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 13
Section VII. General Information

•   The IRS will regard some of the reimbursements and allowances provided to
you by the relocation assistance program as taxable income.

•   If your relocation involves a transfer within the company, you are eligible
for up to 3-5 (paid) Relocation Days. Please contact your hiring manager (Field)
/ HR representative (Home Office) if you need to utilize any relocation time
during your move.

 



--------------------------------------------------------------------------------



 




Rob Gruen

Page 14
Two-Year Relocation Agreement
In recognition of the expense that Borders Group, Inc. (BGI) will incur by
moving you, you are required to sign this Relocation Agreement and return it to
the Corporate Relocation Specialist. Completion of this document will be
required as part of your acceptance of a position with the Borders Group
division of BGI and prior to receiving any benefits derived from the Relocation
Assistance Program.
Voluntary Termination
Should you resign, take a voluntary demotion (unless the voluntary demotion is
taken in response to the elimination of your position within BGI) or be
terminated for gross misconduct anytime prior to the one (1) year anniversary of
your first relocation payment, you will be required to reimburse BGI for those
expenses incurred by the Company as set forth in the Relocation Assistance
Program.

1.   As of the effective date of this Agreement, Borders Group, Inc. (BGI) has
or will spend a sum of money for the purpose of reassigning you and your
eligible household members to your new work location.

2.   Prior to the effective date of this Agreement, you were given a Relocation
Policy, which is incorporated herein by reference. This Policy sets forth those
items which BGI will either pay on your behalf or reimburse to you, including,
but not limited to, those expenses associated with the sale and purchase of your
primary residence, homefinding trips, renter’s expenses, final move travel
expenses, movement of household goods, temporary living expenses, automobile
expenses, miscellaneous relocation allowance, and tax treatment.

3.   Since both parties agree that your employment with BGI is one of at will
and is not bound by any written or formal agreement, it is agreed that should
you voluntarily (or involuntarily due to gross misconduct) terminate your
employment with Borders Group within two (2) years of receiving relocation
benefits, as outlined in the Relocation Policy, you agree to repay
reimbursements in accordance with the following schedule:

          Position Start Date   Amount
Up to 1 year
    100 %
After 1 year and before 2 years
    50 %
After 2 years
    0 %

    An individual release of liability may be granted at the discretion of the
company. A release can be granted when someone demonstrates sufficient
information necessitating a relocation for purposes of a family illness, death,
or other hardship. All cases must be presented to and approved by the President
of BGI.   4.   The Company may withhold from salary or other monies due you all
advances either not reconciled within 30 days or due as a result of voluntary
resignation or termination for gross misconduct within twenty-four (24) months
after you are assigned to commence working in the new location.   5.   Further,
I confirm that neither I nor any other household member is receiving relocation
benefits from any other source. I acknowledge that relocation benefits paid by
the Company would be subject to reduction, if benefits were also paid by another
source.

                          Employee Name:                              
 
                        Social Security Number:                              
 
                        Effective Date of Job Assignment:                      
   
 
                        Department:               Reports To:                  
   
 
                        This Agreement is effective as of the first payment of
relocation benefits. It is between BGI (“Employer”)
 
                       
and you,
                    .                 Employee Signature   Date

Please return one copy of this agreement to Stephanie Gillett in the Human
Resources Department prior to receiving any benefits derived from the Relocation
Assistance Program. Fax: 734 477-4943.

 